ELECTRONIC RECORD




COA#       01-13-01081-CR                       OFFENSE:        10.01 (Habeas corpus)

STYLE:     ex parte Joseph Montano v.           COUNTY:         Harris

COA DISPOSITION:      AFFIRM                    TRIAL COURT:    228th District Court


DATE: 11/20/2014                 Publish: YES   TC CASE #:      1408110




                        IN THE COURT OF CRIMINAL APPEALS



STYLE:    Ex parte Joseph Montano v.
         APP3LlA^t\<>                Petition
                                                     CCA#:        \<qSQ-H
                                                     CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCAIS:                   DATE:

          'KZFUt&T)                                  JUDGE:
DATE:        OxIoylzOlS'                             SIGNED:                           PC:
JUDGE:       T/A UAAA/t^-                            PUBLISH:                          DNP:




                                                       flffeUfibJTi                    MOTION FOR
                                                  REHEARING IN CCA IS:      {/*»t*J           /floiS. /<£ %0/jr
                                                  JUDGE: /3c
                                                     /vets*// <Tf for T/v-tfufirr'*'*-
                                                                            ELECTRONIC RECORD
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS *''L^ ^0P^
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




3/18/2015                      |S! \ ^ '-' !CS                COANO.01-13-01081-CR
MONTANO, EX PARTE JOSEBM\ frDCi.,No/l'408110                                   PD-1630-14
Pursuant to Rule 69.4(a) T.R.A.Pr^th^recordjis^fetumed to the court of appeals.
                                      ^22222^                             Abel Acosta, Clerk
                             1 ST COURT OF APPEALS CLERK
                             CHRISTOPHER A. PRINE
                             301 FANNIN
                             HOUSTON, TX 77002-7006
                             * DELIVERED VIA E-MAIL *